Citation Nr: 0818020	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at OU Medical Center in Oklahoma 
City, Oklahoma, from September 1, 2004 to September 2, 2004.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1973 and from January 1982 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks payment or reimbursement of medical 
expenses incurred at OU Medical Center in Oklahoma City, 
Oklahoma, from September 1, 2004 to September 2, 2004.  It 
appears that Medicare may have paid for some of the services 
rendered; however, it is unclear if there is an outstanding 
balance for which the veteran is responsible.  That must be 
clarified on remand. 

The veteran has been service-connected for sleep apnea, 
removal of uterus and ovaries, fibromyalgia, major depressive 
disorder, back strain and hyperparathyroidism.  

The medical records show that on September 1, 2004, the 
veteran was brought to the OU Medical Center in Oklahoma 
City, Oklahoma, by ambulance with aphasia, weakness in all 
four extremities, and was unable to speak from about 9:15 am 
to 2:00 pm.  Prior to arriving at the hospital, the veteran 
had collapsed after feeling a jolt in her head and was unable 
to move her body, though she did not lose consciousness or 
sensory perception.  Admission reports stated that she was 
unresponsive at arrival to the hospital.  A CT scan, 
electroencephalogram, and magnetic resonance imaging of her 
head showed no abnormalities.  A psychiatric consult stated a 
possible conversion disorder with a history of depression and 
fibromyalgia.  A report signed in October 2004 stated that 
consideration should be given to a possibility of a transient 
ischemic attack versus a transient global amnesia or partial 
seizure with secondary generalization.  Based on the evidence 
of record, the Board finds that a medical opinion should be 
obtained as to whether the veteran's medical condition that 
was treated in September 2004 is related to one of her 
service-connected disabilities.  Such an opinion is necessary 
for a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The veteran contends that her father instructed the emergency 
response personnel that she should be taken to the Oklahoma 
City VA facility for treatment; however, in route, the 
ambulance was diverted by the VA facility to a private 
hospital.  As she was unresponsive at the time, the veteran 
was unable to insist on going to a VA facility.  The Oklahoma 
City VA Medical Center should make arrangements to verify the 
veteran's contentions regarding the diversion.  

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in April 2006.  The 
letter, however, did not inform the veteran of the evidence 
required to establish entitlement to payment or reimbursement 
of unauthorized medical expenses.  Such notice deficiency 
should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing her 
about the information and evidence not of 
record that is necessary to substantiate her 
claim for entitlement to payment or 
reimbursement of unauthorized medical 
expenses; about the information and evidence 
that VA will seek to provide; about the 
information and evidence she is expected to 
provide; and request that she provide any 
evidence in her possession that pertains to 
the claim.  A copy of this letter must be 
incorporated into the claims folder.

2.  Verify what amount, if any, Medicare paid 
for services rendered September 1 and 2, 
2004, and whether there is any outstanding 
balance for which the veteran is responsible.

3.  Obtain and associate with the claims file 
records from the Oklahoma City VA treatment 
facility from September 1, 2004 regarding the 
veteran's claim, specifically any records 
showing that her ambulance was diverted.  All 
efforts to obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records are 
not available.

4.  After completion of the foregoing, 
arrangements should be made to obtain a 
medical opinion.  The claims file must be 
made available to the examiner for review 
prior to the examination.  

Based on review of the record, the examiner 
is requested to provide an opinion as whether 
it is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any condition treated 
September 1 and 2, 2004, was related to the 
veteran's service-connected disabilities of 
sleep apnea, removal of uterus and ovaries, 
fibromyalgia, major depressive disorder, back 
strain and hyperparathyroidism.  

If the examiner determines that an 
examination of the veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.  

5.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



